The Court or Arpeáis

[Jones,

Potts and Dennis, Judges,]
reversed the decree of the court of chancery, being “of opinion that there is not sufficient evidence contained in the record to support the chancellor’s decree against the appellant, the original decree referred to in the bill of complaint not bdingexhibited-and making no part of the evidence in the court below.”
*526Also decreed, “that the chancellor dismiss the said b'dl without prejudice to the equity of the complainant.» if any, and without costs.”